Citation Nr: 1526366	
Decision Date: 06/22/15    Archive Date: 06/30/15

DOCKET NO.  95-23 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a left eye disability. 

2.  Entitlement to an effective date earlier than August 22, 1996, for the award of service connection for right upper extremity peripheral neuropathy.

3.  Entitlement to an effective date earlier than August 22, 1996, for the award of service connection for left upper extremity peripheral neuropathy.

4.  Entitlement to an effective date earlier than August 22, 1996, for the award of service connection for right lower extremity peripheral neuropathy.

5.  Entitlement to an effective date earlier than August 22, 1996, for the award of service connection for left lower extremity peripheral neuropathy.

6.  Entitlement to an initial compensable rating prior to October 31, 2006, and a rating in excess of 20 percent from October 31, 2006, forward, for right upper extremity peripheral neuropathy.

7.  Entitlement to an initial compensable rating prior to October 31, 2006, and a rating in excess of 20 percent from October 31, 2006, forward, for left upper extremity peripheral neuropathy.

8.  Entitlement to an initial rating in excess of 10 percent for right lower extremity peripheral neuropathy.

9.  Entitlement to an initial rating in excess of 10 percent for left lower extremity peripheral neuropathy.

10.  Entitlement to an effective date earlier than September 10, 2012, for the assignment of a 40 percent rating for fibromyalgia.

11.  Entitlement to an effective date earlier than April 12, 2007, for the assignment of a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  This case has a long and complex procedural history.  

In October 2014, the Veteran requested an earlier docket number for his appeal, pursuant to 38 C.F.R. § 20.900 (2014).  In a June 2015 letter, the Board advised the Veteran that his motion had been granted, and the appeal has been assigned the 1995 docket number as reflected on the title page of this decision.  As discussed below, the issues of entitlement to higher ratings and earlier effective dates for peripheral neuropathy and fibromyalgia are downstream issues arising out of his previously remanded claims of service connection for such disabilities.  Therefore, an earlier docket date is warranted.  See Vargas-Gonzales v. Principi, 15 Vet. App. 222 (2001).  The other issues on appeal are merged into the earlier docket date.

As noted in most recent Board decision and remand in January 2013, the Veteran was represented by various Veterans Service Organizations (VSOs) at times over the years.  In December 2010, the Veteran attempted to reappoint the Military Order of the Purple Heart of the U.S.A. (MOPH) as his representative, thereby revoking the prior appointment of representation.  In a February 2011 statement, however, the MOPH indicated that it had declined the Veteran's request.  He has not appointed a new representative, and he is considered a pro se claimant.

The Veteran did not request a hearing regarding issues currently on appeal.  The Veteran testified regarding the underlying issues of service connection at formal RO hearings in May 1996 and October 1997.  He also testified at a Board hearing at the RO in November 1999 before a Veterans Law Judge who subsequently retired from the Board.  A transcript of each of these hearings is associated with the claims file.  In January 2012, the Veteran was notified of his right to have another hearing before a different Veterans Law Judge.  He responded that he did not desire another hearing.  See 38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.717 (2014).  

The RO initially denied the Veteran's claim for service connection for fibromyalgia in a July 1995 rating decision.  The RO denied service connection for peripheral neuropathy in a December 1996 rating decision.  

In October 1997, the Veteran testified at a formal hearing before a hearing officer at the RO regarding these issues, as well as a left eye disability, and other issues not currently appeal.  The RO then denied a claim for service connection for a left eye disability in a March 1998 supplemental statement of the case (SSOC).
  
In May 2000, the Board determined that the Veteran had submitted timely notices of disagreement and substantive appeals to the denial of these three issues, such that the claims of service connection were under the Board's jurisdiction.  The Board remanded each of these issues for additional development and consideration.

In July 2004, the Board again remanded the issues of service connection for fibromyalgia and peripheral neuropathy for additional development; the Board denied service connection for a left eye disability.  The Board denied the Veteran's motion for reconsideration of this denial in March 2005.

In a December 2011 rating decision, the RO granted a TDIU, effective April 12, 2007.  The Veteran subsequently argued that his TDIU should be retroactively extended to 1995.  In July 2012, the Board interpreted this as a claim for an earlier effective date for the award of a TDIU, and referred this claim to the RO for initial adjudication, noting that it was a separate issue from the claim of TDIU entitlement.  In an October 2012 rating decision, the RO denied an earlier effective date for the award of a TDIU.  Then, in January 2013, the Board recognized that the dispute of the effective date assigned for a TDIU was a notice of disagreement and remanded this question for the issuance of a statement of the case (SOC), pursuant to Manlincon v. West, 12 Vet.  App. 238 (1999).

In a July 2012 decision, the Board granted service connection for peripheral neuropathy, and remanded the issue of service connection for fibromyalgia.  

Later in a July 2012, the RO implemented the grant of service connection for peripheral neuropathy for all four extremities.  For each upper extremity, the RO assigned noncompensable (0 percent) ratings, effective August 22, 1996; and 20 percent ratings, effective October 31, 2006.  For each lower extremity, the RO assigned a 10 percent rating, effective August 22, 1996.  The Veteran filed a timely notice of disagreement in November 2012 as to the ratings assigned for each extremity, the effective date for these service connection awards, and the effective date for the higher rating of 20 percent for the upper extremities.  

In a September 2012 rating decision, the RO granted service connection for fibromyalgia.  It assigned a 10 percent rating effective July 17, 1995, and a rating of 40 percent, effective September 10, 2012.  In his November 2012 notice of disagreement, the Veteran argued that he should be awarded a 40 percent rating for fibromyalgia effective July 17, 1995.  

In January 2013, the Board interpreted this statement as a notice of disagreement as to the effective date of the higher 40 percent rating.  The Veteran did not, however, dispute the effective date of service connection for fibromyalgia.  The Board also remanded the issues of entitlement to higher ratings and earlier effective dates for peripheral neuropathy and fibromyalgia to provide a SOC.  Id.  The Veteran filed a timely substantive appeal in March 2013 for each issue that was remanded for a SOC.

The December 2011 rating decision also denied service connection for a left eye disability.  The Veteran perfected an appeal to the Board in March 2013.  Although the RO notified the Veteran in October 2011 that this claim had been previously denied, and of the requirements to reopen a claim, the RO did not address these questions and adjudicating this issue de novo.  Nevertheless, the questions of whether a prior denial became final and whether new and material evidence has been received are threshold jurisdictional matters that the Board must address for any previously denied claim.  As discussed below, the previously denied claim will be reopened, such that there is no prejudice from the Board's consideration of this matter.  

The issues of entitlement to earlier effective dates for the grant of 20 percent ratings for peripheral neuropathy of the left and right upper extremity were certified to the Board.  These issues are encompassed in the certified issues of entitlement to earlier effective dates for service connection and higher initial ratings.

The issue of service connection for a right eye disability, after a prior denial, was raised in an October 2012 statement.  The Veteran asserted that his arguments regarding a right eye disability had not been fully addressed and that his prior claim remained pending.  The Board had denied service connection claim for a right eye disability in April 2010, and denied a motion for reconsideration of this issue in April 2011.  This matter has not been subsequently adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The issues of entitlement to service connection for a left eye disability; higher initial ratings for peripheral neuropathy of the upper and lower extremities; and earlier effective dates for the award of a 20 percent rating for peripheral neuropathy of the upper extremities, for the award of a 40 percent rating for fibromyalgia, and for the award of a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's claim for service connection for a left eye disability was denied by the Board in July 2004, and hiss motion for reconsideration was denied by the Board in March 2005.

2.  Evidence received since the last final denial includes information that was not previously considered and that relates to an unestablished fact necessary to substantiate the claim, the absence of which was the basis of the previous denial.

3.  VA received an informal claim for service connection for "neuropathy" on November 1, 1993; it remained pending and unadjudicated until December 1996, and the appeal from that denial led to the eventual awards of service connection for peripheral neuropathy of the bilateral upper and lower extremities.


CONCLUSIONS OF LAW

1.  The July 2004 Board denial of service connection for a left eye disability became final, but new and material evidence has been received sufficient to reopen the claim.  38 U.S.C. § 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156(a), 20.302, 20.1103 (2014).

2.  The criteria for an effective date of November 1, 1993, for the grant of service connection for right upper extremity peripheral neuropathy are met.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.1(p), 3.151, 3.155, 3.400 (2014).

3.  The criteria for an effective date of November 1, 1993, for the grant of service connection for left upper extremity peripheral neuropathy are met.  38 U.S.C.A. §§ 5101, 5110; 38 C.F.R. §§ 3.1(p), 3.151, 3.155, 3.400.

4.  The criteria for an effective date of November 1, 1993, for the grant of service connection for right lower extremity peripheral neuropathy are met.  38 U.S.C.A. §§ 5101, 5110; 38 C.F.R. §§ 3.1(p), 3.151, 3.155, 3.400.

5.  The criteria for an effective date of November 1, 1993, for the grant of service connection for left lower extremity peripheral neuropathy are met.  38 U.S.C.A. §§ 5101, 5110; 38 C.F.R. §§ 3.1(p), 3.151, 3.155, 3.400.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The claim to reopen is being granted herein, and no further notice or development is needed in this regard.  The earlier effective date issues decided herein are downstream issue from the grants of service connection for peripheral neuropathy.  Once service connection is granted, the claim has been substantiated; additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Concerning the duty to assist, there is no indication of any pertinent, outstanding records that are necessary for a fair adjudication of the claim decided herein.  The decision on these issues turns on when the claim was received and not on a medical question or dispute as to the facts.  Hence, there is no need for a medical opinion or additional development.  

II.  Claim to Reopen

The RO denied the Veteran's initial claim for service connection for a left eye disability in March 1998.  The Veteran appealed to the Board and, in July 2004, the Board denied the claim for a left eye disability.  He submitted a motion for reconsideration, which was denied in March 2005.  Board decisions are final when issued, except where the Board Chairman orders reconsideration.  38 C.F.R. § 20.1100 (2014).  

Where a claim has been finally adjudicated, a claimant must present new and material evidence to reopen the previously denied claim.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the prior final denial, and it must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). 

There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim to warrant reopening.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  The phrase "raises a reasonable possibility of substantiating the claim" has been interpreted as "enabling rather than precluding reopening."  Id. at 121.  It does not require that the newly submitted evidence, by itself, must substantiate all previously unproven elements of the claim.  Id. 120-21.  Rather, newly submitted evidence must pertain to "an unestablished fact necessary to substantiate the claim," and VA must consider whether the newly submitted evidence would trigger VA's duty to assist if the claim were reopened, including the potential provision of a VA examination or opinion to assess whether there is a nexus between a current disability and the veteran's service.  Id. at 117-18.  

The Board's July 2004 denial was based on a finding that the Veteran's diagnosed left eye conditions constituted refractive error, which is not subject to service connection, and that the evidence did not otherwise establish an acquired eye disorder that was eligible for service connection.  See 38 C.F.R. § 3.303(c) (2014).

At the time of the last final denial, the evidence included the Veteran's service treatment records.  A June 1966 induction or entrance examination, with physical inspection in November 1966, showed 20/40 vision in the left eye, correctable to 20/20, noted as refractive error.  A November 1966 consult resulted in a diagnosis of hyperopia with astigmatism bilaterally and congenital amblyopia.  In December 1966, the Veteran sought treatment and asserted that his left eye was "getting worse."  In January 1967, he reported that his left eye had been bothering him for nine months.  A physical profile was issued with duty restrictions due to his right eye disability; although it is dated in January 1966, this appears to have been a typographical error and it appears to have been issued in January 1967.  In May 1967, the Veteran reported having vision difficulties only when he did not wear his glasses or when he required binocular vision, such as for depth perception.  An evaluation in February 1968 showed left eye vision of 20/30 correctable to 20/20, with no pathology seen, and right eye amblyopia secondary to unequal refractive error that was permanent and uncorrectable.  Another physical profile was issued with restricted duties due to the right eye.  At his October 1968 service discharge examination, the Veteran had 20/40 eyesight correctable to 20/20 in the left eye, and he was noted to have corrective lenses and right eye amblyopia.

There was also a November 1997 VA eye examination, which noted corrected vision of 20/20 and resulted in a diagnosis of left eye farsightedness astigmatism presbyopia that could be corrected.  The examiner classified these conditions as refractive error of the left eye and opined that the condition had existed since childhood and was not related directly or indirectly to the Veteran's service.  

Since the last final denial, there have been additional VA examinations and VA and private treatment records that include indications of a possible worsening of the left eye condition or an additional diagnosis.  A June 2000 private treatment record shows the Veteran reported having diplopia for six years, and that an ophthalmologist had indicated that his eyes did not track correctly.  A June 2007 VA eye consult treatment record noted a history of horizontal diplopia possibly since the teen years, which had worsened about 10-15 years ago, as well as amblyopia of the right eye.  The assessment was refractive error, amblyopia of the right eye, and glaucoma suspect based on borderline cup/disc ratio of the left eye.  There is also a January 2009 private provider's summary of treatment for the eyes since September 2005.  

A May 2009 VA examination discussed the Veteran's historical and current complaints regarding both eyes.  He described current left eye pain, dryness, watering, double vision, photophobia, haloes, and floaters.  The examiner gave no opinion regarding the left eye.

The Veteran has submitted multiple additional medical articles or treatises regarding the possible neurological effects of these conditions and environmental toxins.  See, e.g., August 2010 claim, October 2011 statement, October 2012 notice of disagreement, March 2013 statement.  He has also submitted multiple copies of Board decisions in cases of other appellant's discussing amblyopia; however, those decisions are not precedential for this case.

The new evidence relates to an unestablished fact necessary to substantiate the claim, namely, whether there is a current left eye disability separate from refractive error.  It raises a reasonable possibility of substantiating the claim and triggers VA's duty to obtain a VA examination and medical opinion; the evidence is new and material, and the claim must be reopened.  38 C.F.R. § 3.156(a).

III.  Earlier Effective Date for Service Connection

Generally, the effective date for a grant of service connection and disability compensation is the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

The RO assigned an effective date of August 22, 1996, for service connection for peripheral neuropathy of all four extremities based on a document received from the Veteran on that date stating that he wanted to be evaluated for service connection for "peripheral neuropathy" claimed as due to Agent Orange exposure.  This claim appears to have been in response to an August 16, 1996, letter notifying the Veteran peripheral neuropathy had been recommended for addition as a disease that is eligible for presumptive service connection based on herbicide exposure, under certain circumstances.  In a September 1996 letter, the RO acknowledged this claim and informed the Veteran that the regulations had not yet been amended, but that his claim would be held and adjudicated after the regulations became effective.  

The Veteran had submitted a document on November 1, 1993, requesting service connection for conditions claimed as due to Agent Orange exposure.  He specifically identified "neuropathy" as a claimed condition.  This clearly identifies the benefit sought; therefore, it was an informal claim for service connection for neuropathy.  See 38 C.F.R. §§ 3.1(p), 3.155(a).  

Although the RO issued rating decisions that addressed other claimed conditions, there was no decision that addressed neuropathy or a neurological condition (other than fibromyalgia) until December 1996.  As such, the November 1, 1993, service connection claim remained pending and unadjudicated.  The December 1996 rating decision led to the appeal of the denial of service connection for peripheral neuropathy, and the eventual grant of service connection for peripheral neuropathy, then the current appeal of the downstream issue of the assigned effective date.

The Veteran had also claimed service connection for various conditions asserted as due to Agent Orange exposure in January 1982, which were addressed in an April 1982 rating decision.  Although he referenced a "nervous condition," there is no indication that this was meant to refer to a neurological condition or neuropathy.  Further, the RO treated it as a claim for a mental health condition, using a diagnostic code of 9499, which indicates an unlisted mental health disability.  See 38 C.F.R. § 4.30 (diagnostic codes and rating criteria for mental disabilities), § 4.27 (discussing the use of diagnostic codes ending in "99" for unlisted conditions).  

Moreover, to the extent that the 1982 claim for a "nervous condition" may be construed as one for peripheral neuropathy, the Veteran was notified of the April 1982 denial of this claim and his appellate rights in a May 1982 letter.  He did not appeal or indicate a dispute within one year, and no new and material evidence was received within the appellate period.  Therefore, the 1982 RO denial became final.  38 U.S.C. § 4005(c) (1976) [38 U.S.C.A. § 7105(c) (West 2014)]; 38 C.F.R. §§ 3.104, 19.118, 19.153 (1981) [38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014)]; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011) (discussing 38 C.F.R. § 3.156(b) and lack of finality where new and material evidence is received within the appeal period after an initial denial).  

The next communication from the Veteran indicating an intent to apply for service connection for neuropathy was received on November 1, 1993.  Although the Veteran asserted at that time that service connection was warranted for peripheral neuropathy due to Agent Orange exposure, he is not limited to the theory asserted in his claim, and his claims were not granted under the presumptive provisions for this disability.  The claims were eventually granted by the Board in July 2012 on a direct basis as a result of a finding that his currently diagnosed peripheral neuropathy was at least as likely as not due to exposure to non-ionizing microwave radiation, herbicide agents, and other environmental hazards during service in Vietnam.  Accordingly, the effective date is not limited by the effective date of the presumptive provisions for herbicide exposure relating to peripheral neuropathy.

The Veteran essentially argues that the awards of service connection for peripheral neuropathy should be effective as of the date of his separation from service, because he has had symptoms of these disabilities continuously since about 1968 while serving in Vietnam.  See, e.g., October 2012 notice of disagreement, March 2013 substantive appeal.  

Although the Veteran has reported having continuous symptoms since service, the effective date of service connection is not assigned based on the date the claimant asserts that the disability appeared, or on the date of the earliest medical evidence demonstrating the existence of such disability and a causal connection to service.  Rather, the effective date is assigned based on the date that the application or claim upon which service connection was eventually awarded was received by VA.  See 38 C.F.R. § 3.400; Lalonde v. West, 12 Vet. App. 377, 382-83 (1999).  

The Veteran's informal claim of service connection for neuropathy was received on November 1, 1993, which was more than one year after his discharge from service.  The claim remained unadjudicated until December 1996, and the appeal from that denial eventually led to the grants of service connection in a July 2004 Board decision.  Therefore, November 1, 1993, is the appropriate date of service connection for peripheral neuropathy.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.


ORDER

New and material evidence having been received, the previously denied service connection claim for a left eye disability is reopened.

An earlier effective date of November 1, 1993, for the grant of service connection for right upper extremity peripheral neuropathy is granted.  

An earlier effective date of November 1, 1993, for the grant of service connection for left upper extremity peripheral neuropathy is granted.  

An earlier effective date of November 1, 1993, for the grant of service connection for right lower extremity peripheral neuropathy is granted.  

An earlier effective date of November 1, 1993, for the grant of service connection for left lower extremity peripheral neuropathy is granted.  


REMAND

Inasmuch as there is evidence of a current left eye disability that is separate from refractive error; and such disabilities was identified in the service treatment records, VA has a duty to provide a VA examination and opinion in this regard.  McLendon, 20 Vet. App. at 81.

Concerning the claim for an effective date earlier than September 10, 2012, for the award of a 40 percent rating for fibromyalgia, the Veteran essentially asserts that he has had the same symptoms and level of impairment since the July 17, 1995, date of service connection and, therefore, a 40 percent rating should be granted for the entire period on appeal.  See, e.g., October 2012 notice of disagreement.  He is currently assigned a 10 percent initial rating prior to September 10, 2012.  

This claim requires consideration of the applicable rating criteria, as the effective date for an award of a higher rating, to include a staged rating where there is a different level of disability, is the date entitlement arose.  38 C.F.R. § 3.400.

The AOJ assigned the initial 10 and 40 percent ratings for fibromyalgia under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5025, which specifically pertains to fibromyalgia.  Nevertheless, this code did not exist at the time of receipt of the Veteran's service connection claim for fibromyalgia on July 17, 1995.  There was no specific diagnostic code for fibromyalgia at that time, and DC 5025 was added to the regulations effective May 7, 1996.  Accordingly, the July 1995 initial rating decision that denied service connection for fibromyalgia assigned a diagnostic code for identification purposes of 38 C.F.R. § 4.71a, DC 5099-5002, for an unlisted condition as analogous to rheumatoid arthritis.  See 38 C.F.R. § 4.27.

The criteria under DC 5002 provide for ratings up to 100 percent for rheumatoid arthritis as an active process or, alternatively, for separate ratings based on chronic residuals such as limitation of motion of affected joints.  In contrast, the maximum rating available under DC 5025 for fibromyalgia is 40 percent.  38 C.F.R. § 4.71a.

As the Veteran's claim was pending at the time of the regulatory amendment, he is potentially entitled to a rating under 5002 for the entire period since the grant of service connection or under DC 5025 since the effective date of that code, May 7, 1996.  38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.  

To avoid any possible prejudice to the Veteran, the issue of entitlement to an effective date earlier than September 10, 2012, for the award of a 40 percent rating for fibromyalgia must be readjudicated by the AOJ, with consideration of the applicable regulatory provisions in existence before and after May 7, 1996. 

Additionally, the peripheral neuropathy of the upper and lower extremities and fibromyalgia have some overlapping symptoms.  The appeals for a higher initial rating for peripheral neuropathy in all extremities, and for an effective date prior to October 31, 2006, for the award of a 20 percent rating for peripheral neuropathy in each upper extremity, should also be readjudicated upon remand.

The Veteran contends he has been unemployable due to service-connected disabilities since 1995.  See, e.g., October 2012 notice of disagreement.  He has not met the percentage criteria for a TDIU for the entire period on appeal.  38 C.F.R. § 4.16(a).  VA examiners indicated as early as November 1997 that the Veteran was unable to work due, at least in part, to service-connected disabilities.  SSA decided that the Veteran was disabled effective as of November 6, 1997, based, at least in part, on service-connected disabilities.  As such, the TDIU claim must be referred for extraschedular consideration.  See Bowling v. Principi, 15 Vet. App. 1 (2001); 38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of his left eye disability.  The examiner should review the entire file, conduct any necessary testing, and respond to the following:

(a)  Did any current left eye disability have its onset in service or is it otherwise the result of a disease or injury in service? 

The examiner should address the effects, if any, of the Veteran's presumed exposure to herbicides (including Agent Orange), asserted exposure to toxic levels of non-ionizing microwave radiation or radiofrequency electromagnetic waves, or exposure to other environmental toxins during service in Vietnam.  (The Veteran has submitted multiple articles or treatises in this regard over the years, and service connection was granted for peripheral neuropathy based on exposures to radiation or toxins.)

(c)  Was any current left eye disability at least as likely as not proximately caused by the Veteran's service-connected peripheral neuropathy or fibromyalgia? 

If not, was any current left eye disability at least as likely as not proximately aggravated (permanently worsened beyond its natural progression) by peripheral neuropathy or fibromyalgia?

If aggravated, is there medical evidence created prior to the aggravation or at any time between the time of aggravation and the current level of disability that shows a baseline of the eye disability prior to aggravation?

(e)  The examiner must provide reasons for any opinions.

The examiner must consider the Veteran's reports as to his history and symptomatology.  If the examiner rejects lay reports, a reason must be provided for doing so.  Lay statements cannot be rejected due solely to a lack of medical documentation, although this may be considered with the other evidence.  

If an opinion cannot be provided without resort to speculation, the examiner should explain why this is so and what, if any, additional evidence would be necessary to render a non-speculative opinion.

2.  The AOJ should readjudicate the claim for an effective date earlier than September 10, 2012, for the award of a 40 percent rating for fibromyalgia, to include whether a higher rating is warranted effective from the July 17, 1995, date of service connection.  Consideration should be given to the applicable rating criteria prior to May 7, 1996, to include 38 C.F.R. § 4.71a, DC 5099-5002, for an unlisted condition as analogous to rheumatoid arthritis.  Consideration should also be given to the specific diagnostic code for fibromyalgia under 38 C.F.R. § 4.71a, DC 5025, which became effective May 7, 1996.  

3.  The AOJ should also readjudicate the claims for a higher rating for peripheral neuropathy in all extremities, and for an effective date prior to October 31, 2006, for the award of a 20 percent rating for peripheral neuropathy in each upper extremity.  Consideration should be given to any overlapping symptoms between peripheral neuropathy of the upper and lower extremities and fibromyalgia.  

4.  After completing the above, if the Veteran does not meet the percentage criteria for any period on appeal since July 1995, refer the TDIU claim to the Director of VA's Compensation and Pension Service for adjudication in accordance with 38 C.F.R. § 4.16(b).  

5.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


